DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 10/27/21 does not render the application allowable.
Remarks
	Claims 1-25 are pending in the application with claims 12-25 withdrawn.  Claims 1-11 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect Applicant’s remarks that remove the Hussein reference as a 102(a)(1) reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindenblad (US 2844638) in view of Yu (US 20120097204).
As to claim 1, Lindenblad is directed to a thermoelectric energy conversion device (Figure 2) comprising:
A first conductive pad (40); 
A second conductive pad (another 40) (column 2, lines 66-71); 
A plurality of strip units connected in series between the first and second conductive pads and providing a parallel heat transfer pathway (series circuit arrangement to segregate hot junctions to one side and cold junctions to the other – C1L60-67).
Lindenblad fails to teach the strip units comprising a nanostructure design comprising a nanophonic metamaterial.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the nanophonic metamaterial of Yu in the strip structure configuration of Lindenblad as the nanophonic metamaterial provides the capability of controlling/optimizing thermal conductivity and electrical conductivity independently, as taught by Yu.
Regarding claim 2, the prior art teaches the nanostructure design comprising a membrane and a plurality of nanostructure resonators (Yu teaches a nanomesh with phononic features filled with additional material; 0006-0008).
Regarding claim 3, the prior art teaches the same material configuration as the prior art and is therefore held to necessarily maintain the same features as the instant invention, including the resonators to reduce thermal conductivity through resonance hybridization, mode localizations, and phonon lifetime reduction.  If it is not taken that these features are inherent, then the prior art configuration is capable of the product by process limitation of the instant claim.  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  
Regarding claims 4 and 7, the prior art teaches the plurality of nanostructure resonators are disposed extending away from the membrane (phononic sized holes – round or rectangular (reads on nanowall/pillar) – filled with material extend in three dimensions) and therefore meets the instant requirement of extending away from the membrane (paragraph 0008-0010).

Regarding claim 6, the prior art teaches the plurality of strip units being attached to an aerogel layer (paragraph 0062 of Yu).	Regarding claim 8, the prior art teaches at least one membrane having a width disposed at least generally perpendicular to a membrane surface (the membrane/mesh extends in three dimensions one of which can be considered a “width direction” when it is perpendicular to another selected “membrane surface”).
Regarding claim 9, the prior art teaches at least one array forming an integrated unit of the device (Figure 2 of Lindenblad shows interconnected array).
Regarding claim 10, the prior art teaches a membrane of 10-200 nm (paragraph 0009) which overlaps the instantly required 20-500nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 11, the prior art teaches a membrane with generally perpendicular nanowalls/pillars separated by gaps of about 30 nm (paragraph 0009) which meets the instantly required range of 10-200 nm.  Further, when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
	Response to Arguments
Applicant’s arguments, see arguments, filed 9/21/21, with respect to the rejection(s) of the pending claims under Hussein (US 20180309039) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lindenblad (US 2844638) and Yu (US 20120097204).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726